             Case 21-32156 Document 204 Filed in TXSB on 09/07/21 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                 §
    In re:                                                       §       Chapter 11
                                                                 §
    AGILON ENERGY HOLDINGS II LLC, et al.                        §       Case No. 21-32156 (MI)
                                                                 §
                           Debtors.1                             §       (Jointly Administered)
                                                                 §

  SECOND STIPULATION BETWEEN THE DEBTORS AND THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS EXTENDING THE OBJECTION
   DEADLINE AS TO: DEBTORS’ MOTION FOR ORDER, PURSUANT TO
SECTIONS 105(A) AND 363(B) OF THE BANKRUPTCY CODE (I) AUTHORIZING
  THE DEBTORS TO RETAIN TATESWOOD ENERGY COMPANY, LLC TO
       PROVIDE GENERAL ASSET MANAGEMENT SERVICES AND
        (II) APPROVING THE AGREEMENT RELATED THERETO
                      (Related Docket No. 117 and 195)

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) and

the Official Committee of Unsecured Creditors (the “Committee,” and together with the Debtors,

the “Parties”), by and through their respective counsel, respectfully submit this stipulation (the

“Stipulation”) extending the Committee’s deadline to object to the Tateswood Motion (defined

below) filed by the Debtors, and agree and state as follows:

                                                   RECITALS

             WHEREAS, on June 27, 2021 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

businesses and manage their property as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.



1
    The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
    Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389), Case No. 21-32156;
    Victoria Port Power LLC (4894), Case No. 21-32157; and Victoria City Power LLC (4169), Case No. 21-32158.
    The Debtors’ mailing address is: 480 Wildwood Forest Drive, Suite 475, Spring, Texas 77380.
       Case 21-32156 Document 204 Filed in TXSB on 09/07/21 Page 2 of 4




       WHEREAS, on July 30, 2021, the United States Trustee appointed the Committee;

       WHEREAS, on August 12, 2021, the Debtors filed that certain Debtors’ Motion for

Order, Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code (I) Authorizing the

Debtors to Retain Tateswood Energy Company, LLC to Provide General Asset Management

Services and (II) Approving the Agreement Related Thereto [Docket No. 117] (the

“Tateswood Motion”);

       WHEREAS, the deadline for parties to object to the Tateswood Motion is September

2, 2021 (the “Objection Deadline”);

       WHEREAS, the Committee has raised certain questions and concerns to the Debtors

regarding the Tateswood Motion;

       WHEREAS, on September 9, 2021, the Court entered a stipulation between the

Debtors and the Committee extending the Objection Deadline to September 7, 2021 at 5:00

p.m. (Central Time); and

       WHEREAS, the Debtors and the Committee desire to attempt to consensually resolve

the Committee’s questions and concerns with respect to the Tateswood Motion and have,

accordingly, agreed to further extend the Objection Deadline as set forth herein.

NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE AND THE
COURT HEREBY FINDS AND ORDERS AS FOLLOWS:

       1.     The Objection Deadline for the Committee shall be extended to September 8, 2021

at 5:00 p.m. (Central Time).

       2.     All of the Parties’ respective rights with respect to the Tateswood Motion are

expressly reserved.

       3.     This Stipulation shall become effective upon the date it is entered by the

Bankruptcy Court.



                                              2
         Case 21-32156 Document 204 Filed in TXSB on 09/07/21 Page 3 of 4




         4.    Notwithstanding the anything in the Bankruptcy Code or the Bankruptcy Rules to

the contrary, the terms and conditions of this Stipulation shall be immediately effective and

enforceable upon its entry.

         5.    This Stipulation may be executed in counterparts, each of which will be deemed an

original, but all of which together will constitute one and the same agreement.

         6.    The undersigned hereby represent and warrant that they have full authority to

execute this Stipulation on behalf of the respective Parties and that the respective Parties have full

knowledge of, and have consented to, this Stipulation.

         7.    This Stipulation shall not be modified, altered, amended or vacated without written

consent of the Parties hereto.

         8.    For purposes of construing this Stipulation, none of the Parties shall be deemed to

have been the drafter of the Stipulation.

IT IS SO ORDERED.

Dated:


                                               Marvin Isgur
                                               United States Bankruptcy Judge




                                                  3
       Case 21-32156 Document 204 Filed in TXSB on 09/07/21 Page 4 of 4




AGREED AS TO FORM AND CONTENT:

 By: Simon R. Mayer_____________            By: Benjamin L. Wallen__________________
 Elizabeth M. Guffy                         Michael D. Warner (TX Bar No. 00792304)
 Texas Bar No. 08592525                     Steven W. Golden (TX Bar No. 24099681)
 Simon R. Mayer                             Benjamin L. Wallen (TX Bar No.24102623)
 Texas Bar No. 24060243                     PACHULSKI STANG ZIEHL & JONES LLP
 Locke Lord LLP                             440 Louisiana Street, Suite 900
 600 Travis St., Suite 2800                 Houston, TX 77002
 Houston, TX 77002                          Telephone: (713) 691-9385
 Telephone: (713) 226-1200                  Facsimile: (713) 691-9407
 Facsimile: (713) 223-3717                  Email: mwarner@pszjlaw.com
 Email: eguffy@lockelord.com                Email: sgolden@pszjlaw.com
 Email: simon.mayer@lockelord.com           Email: bwallen@pszjlaw.com

 Attorneys for the Debtors                  Counsel for the Official Committee of Unsecured
                                            Creditors



                                    Certificate of Service

        I certify that on September 7, 2021, a copy of the foregoing document was served
electronically via the Court’s CM/ECF system on all parties registered to receive such service.

                                                   Simon R. Mayer___________________
                                                   Simon R. Mayer




                                              4
